Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 December 1798
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia Dec. 27. 98.
          
          I reached Fredericksburg the day after I left you, and this place on Christmas-day, having (thanks to my pelisse) felt no more sensation of cold on the road than if I had been in a warm bed. nevertheless I got a small cold which brought on an inflammation in the eyes, head ach &c so that I kept within doors yesterday & only took my seat in Senate to-day. I have as yet had little opportunity of hearing news; I only observe in general that the republican gentlemen whom I have seen consider the state of the public mind to be fast advancing in their favor. whether their opponents will push for war or not is not yet developed. no business is as yet brought into the Senate, & very little into the other house: so that I was here in good time. I shall be at a loss how to direct to you hereafter, uncertain as I am whether you will leave home & where you will be. on this subject you must inform me. present me affectionately to mr Randolph, and kiss all the little ones for me, not forgetting Elleanoroon. be assured yourself of my constant and tender love. Adieu my ever dear Martha.
        